DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
This application is in condition for allowance except for the presence of claim 129-131 directed to invention non-elected.  Accordingly, claim 129-131 been cancelled.


Allowable Subject Matter
Claim 97-106, 108-128, 138-140 allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 97-106, 108-128, 138-140 (renumbered 1-34), in addition to other limitations in the claims the Prior Art of Record fails to teach, disclose or render obvious the applicant' s invention as claimed, in particular the
“(f) comparing at least two descriptors of the first set of keypoint descriptors with at least two descriptors of the second set of keypoint descriptors to determine matching descriptors; 
 (g) Obtaining a first slope of at least two of the matching descriptors, and a second slope of at least other two of the matching descriptors: 
(h) determining a set of differences of slopes comprising the first slope and the second slope and between other slopes; and 
(i) Authenticating the at least one physical object based on a minimum percentage of the set of differences of the slopes.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261.  The examiner can normally be reached on M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.